Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to Amendment, filed 11/30/2020.
 	Claims 1-21 are pending in this application. This action is made Final.

Information Disclosure Statement
	Applicants’ Information Disclosure Statements, filed 08/24/2020 and 02/19/2021, have been received, entered into the record, and considered.  See attached form PTO-1449.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 1-17, 20, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Manian et al. (US Pub No. 20170243193), in view of Gidney et al. (US Pub No. 20160026620).
As per claim 1, Manian teaches a method comprising:
receiving an electronic contract document for compliance administration (i.e. The document content itself is stored in existing document management systems. A hybrid created in this way allows parties that are provided access to a document or portion of a document to ascertain document validity using the blockchain, [0019]), wherein the electronic contract document comprises natural language content and programmable clauses (i.e. a text section describing the discrepancy checking process, [0094]), wherein the programmable clauses comprise computer executable instructions that define (i.e. fields in those documents that need to be checked against the values provided, [0094]; if shipped before date D, quantity X is acceptable, but if shipped after date D then quantity greater than Y is necessary, [0120]):
		clause state objects (i.e. MT700 Part 47A Content, [0098-0099]) that indicate compliance with one or more programmable clauses, wherein the clause state object comprises a clause state variable (i.e. create hybrids of a blockchain with integrated information systems that combine document management with maintenance of shared transaction and contract state across commercial parties, [0024]); and
		clause logic that programmatically change (i.e. Definition of an Express LC, [0092-0097]), based on contract input, one or more state variables indicating contract compliance (i.e. The system allows the definition of complex computable contracts to be encoded into LCs, [0090]);
	computing a Merkle directed acyclic graph (MDAG) data structure of the electronic contract document, wherein at least a subset of objects in the MDAG data structure correspond to at least one clause state object of at least one programmable clause of the electronic contract document (i.e. These hashes can be arranged in time order as the leaves of a Merkle tree. The root of the Merkle tree can then be periodically compared. This has the further advantage of allowing the parties to prune the leaf nodes of the Merkle tree periodically if they compact the data they storing, [0108]);
	receiving, via an application programming interface, a contract input to compliance logic of the electronic contract document (i.e. The system, in turn, encodes the requirements in the LC as a computable contract in the form of a Boolean function. This Boolean function takes the data in the presented documents as input and outputs true or false depending on whether the presentation is compliant or not, [0120]);
	executing, based on the contract input and the object in the MDAG data structure, the clause logic (i.e. Embodiments of the invention achieve STP for such complex contracts by having the issued LC state that the hybrid blockchain (SDS)/LC system is the authoritative determinant of compliance of a presentation, [0120]), 
	generating, based on the clause logic, at least one updated state object (i.e. Each Individual Element in the SDS is completed as data becomes available and signed and notarized on the shared ledger, [0104]); and
	for each generated updated state object, modifying the MDAG data structure by hash-linking (i.e. When each signatory signs the trade proof, they transform their Private Key by taking the hash of the UUID as an integer, [0057]) the generated updated state object to a state object associated with creation of the generated object (i.e. the term SDS is a short hand reference to hybrid of a blockchain with a shared information system that defines and maintains shared contract state across parties and optionally integrates the commercial documents used by transaction parties, [0041]).
	Manian implicitly teaches “natural language content” as if shipped before date D, quantity X is acceptable, but if shipped after date D then quantity greater than Y is necessary, [0120].
Manian does not clearly state this limitation.
	Gidney teaches this limitation (i.e. The predefined rules determine the logic or sequence of words, sentences, phrases, NLP (natural language processing) features, or terminologies [0035]; identifying clauses used in the related contracts, [0024]; With the semantic language evaluator 140, the policy verification module 620 determines a validity of a policy group based on whether each policy is valid or not ... the policy verification module 620 applies an `OR` logical expression on policies within a policy group to determine a state of the policy group, [0050]).
It would have been obvious to one of ordinary skill of the art having the teaching of Manian, Gidney before the effective filing date of the claimed invention to modify the system of Manian to include the limitations as taught by Gidney. One of ordinary skill in the art would be motivated to make this combination in order to analyze the documents for locating of terminologies and clauses used in the contracts in view of Gidney ([0034]), as doing so would give the added benefit of verifying and determining a state of the policy group as taught by Gidney ([0050]).

As per claim 2, Manian teaches the method of claim 1, wherein the contract input has a hash link reference to a current state object, wherein processing the input according to the clause logic comprises executing the clause logic based on data of the contract input and the current state object (i.e. The system, in turn, encodes the requirements in the LC as a computable contract in the form of a Boolean function. This Boolean function takes the data in the presented documents as input and outputs true or false depending on whether the presentation is compliant or not, [0120]).

As per claim 3, Manian teaches the method of claim 1, further comprising initializing a master state object in the MDAG (i.e. This has the further advantage of allowing the parties to prune the leaf nodes of the Merkle tree periodically if they compact the data they storing, [0108]); and
	wherein processing the input according to the clause logic comprises processing of the contract input according to logic of the master state object and dispatching execution to other clause logic objects referenced in the MDAG (i.e. These hashes can be arranged in time order as the leaves of a Merkle tree. The root of the Merkle tree can then be periodically compared, [0108]).

As per claim 4, Manian teaches the method of claim 1, wherein administrating the MDAG further comprises:
	in further response to the contract input, generating at least one output object (i.e. These hashes can be arranged in time order as the leaves of a Merkle tree. The root of the Merkle tree can then be periodically compared, [0108]),
verifying consensus upon finalizing execution of the clause logic (i.e. The system, in turn, encodes the requirements in the LC as a computable contract in the form of a Boolean function. This Boolean function takes the data in the presented documents as input and outputs true or false depending on whether the presentation is compliant or not, [0120]); and
	upon satisfying consensus, performing actions of the at least at one output object (i.e. the term SDS is a short hand reference to hybrid of a blockchain with a shared information system that defines and maintains shared contract state across parties and optionally integrates the commercial documents used by transaction parties, [0041]).

As per claim 5, Manian teaches the method of claim 4, wherein performing actions comprises of:
	detecting if there are any external actions to process in response to the output object (i.e. Embodiments of the invention create hybrids of a blockchain with information systems that maintain shared transaction and contract state across commercial parties, [0023]),
	if an external action exists, selecting a peer to perform the action (i.e. A hybrid created in this way allows the parties to validate the transaction and contract state independently using the blockchain. Moreover, such a hybrid system maintains privacy and allows the parties to control to whom they reveal contract state, [0023]), and
	directing selected peer to attempt the external action (i.e. Embodiments of the invention create hybrids of a blockchain with integrated information systems that combine document management with maintenance of shared transaction and contract state across commercial parties, [0024]); and
	wherein generating output state comprises of recording the output state upon success of the external action (i.e. Such systems allow parties to validate the information presented by the system using the blockchain. Moreover, these systems maintain the requisite information privacy allowing parties to control who can view a portion of a document or a specific transaction or contract performance act, [0024]).

As per claim 6, Manian teaches the method of claim 1, wherein the MDAG is integrated with a contract management system (i.e. These hashes can be arranged in time order as the leaves of a Merkle tree. The root of the Merkle tree can then be periodically compared. This has the further advantage of allowing the parties to prune the leaf nodes of the Merkle tree periodically if they compact the data they storing, [0108]).

As per claim 7, Manian teaches the method of claim 1, wherein administrating the MDAG further comprising generating at least one output object in response to the contract output (i.e. Each Individual Element in the SDS is completed as data becomes available and signed and notarized on the shared ledger. The UUID and encryption key values in the SDS provide the key information needed by all the parties to determine if the information in the SDS has been signed and is currently valid, [0104]).

	As per claim 8, Manian teaches the method of claim 7, further comprising performing an external action in response to the at least one output object in the MDAG (i.e. In addition to creating hybrids of blockchain with existing document management and shared information management systems, embodiments of the invention create extended hybrids of blockchain with other existing systems, [0025]).

	As per claim 9, Manian teaches the method of claim 8, wherein performing an action can comprise interfacing with an executing a transaction with a distributed ledger system (i.e. the blockchain is authenticated across this distributed network, then the transaction is included as a new block on the chain, [0036]).\

As per claim 10, Manian teaches the method of claim 9, wherein interfacing with 
and executing a transaction with the distributed ledger system comprises storing object data on the distributed ledger (i.e. A blockchain implementation consists of two kinds of records: transactions and blocks, [0037]).

As per claim 11, Manian teaches the method of claim 8, wherein performing an action can comprise communication with an edge computing device (i.e. The Data LC speeds up payment to customers while providing processing efficiency for banks in the transaction, [0043]).

As per claim 12, Manian teaches the method of claim 8, wherein performing an action can comprise communication with an external application programming interface (i.e. A document is considered to consist of several elements. The commitment to a document consisting of such elements is made up of distinct components inside a distributed ledger referred to herein as Element Proofs (EPs), [0050]).

As per claim 13, Manian teaches the method of claim 7, further comprising invoking at least one additional clause logic object in response to the output object (i.e. Because the compliance is determined by the system, the advising/nominated and issuing bank can achieve automation, i.e. STP, even for such complex LCs, [0120]).

As per claim 14, Manian teaches the method of claim 7, wherein generating at least one output object further comprises generating a return object to an original invoking clause logic object (i.e. if shipped before date D, quantity X is acceptable, but if shipped after date D then quantity greater than Y is necessary, [0120]).

As per claim 15, Manian teaches the method of claim 1, wherein the MDAG comprises of objects associated with clause logic of at least one programmable clause of the electronic contract document and data objects (i.e. The system, in turn, encodes the requirements in the LC as a computable contract in the form of a Boolean function, [0120]).

As per claim 16, Manian teaches the method of claim 1, wherein establishing the MDAG comprises interfacing through a distributed file system (i.e. a distributed ledger/blockchain allows for the notarization of agreements between parties without need for an intermediating trusted party, [0020]).

As per claim 17, Manian teaches the method of claim 16, wherein interfacing through the distributed file system comprises storing objects of the MDAG through a hypermedia protocol of the distributed file system (i.e. create hybrids of a blockchain with existing electronic document management systems., [0019]).

As per claim 20, Manian teaches the method of claim 1, wherein the contract input originate from one of the following: an edge computing device, a distributed ledger system, a blockchain system, or data retrieved through an application programming interface (i.e. a distributed ledger/blockchain ... hybrid blockchain technology allows buyers, sellers, and financiers to generate independently verifiable proof that an invoice or purchase order is a valid receivable asset though the system, [0020]).

As per claim 21, Manian teaches the method of claim 1, wherein the electronic contract document is a legal contract between at least two party (i.e. a distributed ledger/blockchain allows for the notarization of agreements between parties without need for an intermediating trusted party, [0020]).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Manian et al. (US Pub No. 20170243193), in view of Gidney et al. (US Pub No. 20160026620), as applied to claims above, and further in view of Voell et al. (US Pub No. 2017/0289111).
	As per claim 18, Manian, Gidney do not seem to specifically teach performing the method in a virtual machine computing environment.
	Voell teaches this limitation (i.e. sending the transaction to the Ethereum Virtual Machine, [0085]).
It would have been obvious to one of ordinary skill of the art having the teaching of Manian, Gidney, Voell before the effective filing date of the claimed invention to modify the system of Manian, Gidney to include the limitations as taught by Voell. One of ordinary skill in the art would be motivated to make this combination in order to send the transaction data to the Ethereum Virtual Machine in view of Voell ([0085]), as doing so would give the added benefit of verify the state of the blockchain and every transaction contained therein including every transaction that creates every smart contract and every transaction that updates the state of every contract as taught by Voell ([0075]).

As per claim 19, Voell teaches the method of claim 18, wherein the virtual machine is run on a plurality of computing hosts within a peer-to-peer network (i.e. through the efficient and scalable process of merkle proofs, one is able to mathematically prove/verify the state of the blockchain and every transaction contained therein including every transaction that creates every smart contract and every transaction that updates the state of every contract, [0075]).

Response to Arguments
Applicant's arguments with respect to claims 1-21 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Miranda Le whose telephone number is (571) 272-4112.  The examiner can normally be reached on Monday through Friday from 10:00 AM to 6:00 PM.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alford Kindred, can be reached at (571) 272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MIRANDA LE/Primary Examiner, Art Unit 2153